Opinion by
Mr. Chief Justice Sterrett,
This is the fourth time that questions involving the title in controversy have been presented to and passed upon by this court. In Goodman v. Sanger, 85 Pa. 37; Same v. Same, 91 Pa. 71; and Sanger v. Goodman (not reported), substantially the same questions, that are now presented, were considered and disposed of. The last was a writ of error to the judgment for plaintiff below on the verdict directed by the learned trial *405judge. After referring to the fact that the case had been here twice before, the court, in unanimously affirming the judgment, said that every material question had already been passed upon; that Robinson et al. v. Williams et al., 6 Watts, 281; and Devor v. McClintock, 9 W. & S. 80, ruled the controversy, etc. As will be seen by reference to the cases referred to and authorities therein cited, all the material questions presented in the record now before us have already been ruled adversely to the contention of the present plaintiff. The question as to the discharge of the Northumberland county taxes, by the alleged sale for taxes due Columbia county, was raised and decided when the title now in controversy was before this court the third time. As shown by that record, the offers of evidence are substantially the same as those in the record now before us. As to the questions of abandonment, estoppel, redemption, etc., the language of Mr. Chief Justice Agnew in Goodman v. Sanger, 85 Pa. supra, is equally applicable to the evidence in this case. We find nothing in the record that would justify us in sustaining either of the assignments of error; nor do we think that further discussion of the questions presented by either of them is necessary.
Judgment affirmed.